Citation Nr: 1419219	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  08-16 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for chronic lymphocytic leukemia (CLL), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION
The Veteran served on active duty from August 1961 to August 1973.  The appellant is his surviving spouse.

This appeal originally arose before the Board of Veterans' Appeals from a September 2007 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA), Regional Office (RO) that denied entitlement to service connection for diabetes mellitus and for CLL.  The RO determined at that time that neither condition was present in service and that there was no verification of exposure to herbicides while on active duty.

The Veteran testified before the undersigned at a Travel Board hearing in August 2009.  A transcript of this proceeding has been included in the claims folder.

In October 2009, the Board remanded these claims for further evidentiary development.  After compliance with this remand, the case was returned to the Board for appellate consideration.  In May 2011, the Board denied entitlement to service connection for both diabetes mellitus and CLL.  The Veteran then appealed these denials to the Court of Appeals for Veterans Claims (CAVC).  In November 2011, the Office of the General Counsel and the Veteran's representative agreed to a Joint Motion for Remand (JMR); on November 2, 2011, the CAVC issued an Order for compliance with the JMR.  The case was subsequently returned to the Board.

In March 2012, the Board was notified that the Veteran had died on March [redacted], 2012.  In May 2012, the Board issued a decision dismissing the Veteran's claims for service connection for diabetes mellitus and CLL, noting that the claims did not survive his death.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996).  However, the appellant was notified that this dismissal did not affect her right, as the Veteran's surviving spouse, to file a request to be substituted as the appellant for the purposes of processing the claim to completion.  Such a request must be filed no later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub.L.No. 110-389, § 212, 122 Stat. 4145, 4151 (creating new 38 U.S.C.A. § 5121A, substitution in case of death of a claimant who dies on or after October 20, 2008).  On May 17, 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child (including Death Compensation if Applicable).  This claim will be accepted as a request for substitution.  The appellant was sent correspondence on August 7, 2012 from the RO concerning substitution.  She also received correspondence from the Board on March 2, 2013 noting that she had been substituted in order to pursue the Veteran's claims for service connection for diabetes mellitus and CLL to their completion.  As a consequence, these claims are once again before the Board for appellate consideration.

In September 2013, the Board remanded this case for additional evidentiary development.  The case is again before the Board for appellate consideration.

The issue of entitlement to an increased evaluation for the service-connected right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   This issue was previously referred to the AOJ; however, as yet no action has been taken.   Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran had no service in the Republic of Vietnam.

2.  The Veteran's diabetes mellitus was not present in service, was not present to a compensable degree within one year of his separation from service, and is not related to inservice herbicide exposure.  

3.  The Veteran's CLL was not present in service, was not present to a compensable degree within one year of his separation from service, and is not related to inservice herbicide exposure.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307(a)(6)(iii), 3.309, 3.309(a) & (2013).

2.  CLL was not incurred in or aggravated by service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.303, 3.304, 3.307(a)(6)(iii), 3.309, 3.309(a) & (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by letters sent to the Veteran in March 2007, February 2008 and March 2010 and to the appellant on December 2013.  This correspondence advised of the information necessary to substantiate the claims and of the claimant's and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  It also advised the appellant of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

There has been no allegation that VA failed to comply with the notice requirements of the VCAA, and the appellant was afforded a meaningful opportunity to participate effectively in the processing of the claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.    

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Board notes that the Veteran was not afforded VA examinations concerning his diabetes or the CLL.  However, because the basis of the denial of service connection had been based on the fact that there was no indication of either disease in service and given that herbicide exposure in service had not been established and given that there was no evidence that suggested an etiological relationship of either disease to the Veteran's service, it was determined that an examination was not needed in order to decide the claims.  See 38 C.F.R. § 3.159(c)(4).  

The Veteran had been afforded a hearing before a Veterans Law Judge (VLJ) in which he had presented oral testimony in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ identified the issue and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for diabetes mellitus and CLL.  Moreover, the Veteran volunteered his treatment and symptom history.  In addition, the VLJ asked clarifying questions regarding where and by whom treatment was provided in order to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  On remand, the VLJ ordered that identified records be obtained and associated with the claims folder.  Additionally, the Veteran, the appellant, and the representative have not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that there is no prejudice to the appellant in deciding the case and that no further action pursuant to Bryant is necessary.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


Stegall considerations

The Board is obligated by law to ensure that the RO complies with its directives. "[A] remand by...the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders."  In other words, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In September 2013, the Board remanded this case for additional evidentiary development.  Specifically, the RO was instructed to contact the U.S. Air Force Office of the Surgeon General and the Armed Forces Pest Management Board and request records concerning the use of pesticides, insecticides and non-tactical herbicides at Korat Royal Thai Air Force Base from July 1968 to August 1969 (the time period that the Veteran served there).  The RO was also to contact two of the Veteran's private physicians in order to obtain pertinent treatment records.  These development actions were undertaken, responses were received, and the private treatment records were obtained.  Therefore, the RO has complied with the instructions of the remand and the Board may move to the merits of the appellant's claims.


Applicable laws and regulations

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2013).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2013).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).
In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders, including diabetes mellitus and leukemia, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.384 (2013).

A Veteran is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) ; 38 C.F.R. § 3.307(a)(6)(iii) . The presumption of service connection requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii) .

The law also provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) ; 38 C.F.R. § 3.307(a)(6) .

The following disorders are associated with herbicide exposure for purposes of this presumption: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type II diabetes (also known as type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) multiple myeloma, Non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2) ; 38 C.F.R. § 3.309(e) .

Factual background and analysis

The appellant has alleged that the Veteran was exposed to herbicides during his service and that this exposure resulted in the development of diabetes mellitus and CLL (the ultimate cause of death).  Therefore, she believes that service connection should be awarded to both disabilities.

The Board recognizes that each of these disabilities may be presumed to be related to service if it can be shown that the Veteran was exposed to herbicides during active service.  In the instant case, the Veteran's records clearly show that he served in Thailand at the Korat Royal Thai Air Force Base.  His DD-214 for his August 1969 to August 1973 period of service unequivocally stated that he had not had any service in Vietnam or Indochina.  Therefore, the Board finds that service in Vietnam has not been established and that it cannot be presumed that the Veteran was exposed to herbicides, pursuant to 38 C.F.R. § 3.307(a)(6)(iii).  

However, the appellant has argued that the Veteran was exposed to herbicides while stationed in Thailand.  His DD-214 indicated that his military occupational specialty was linen exchange/laundry.  The Veteran had submitted internet articles that discussed the use of herbicides in Thailand.  The Department of Defense confirmed that there was limited use of tactical herbicides for testing purposes in Thailand from April to September 1964 at the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army near Pranburi, Thailand; there was no mention of it being used at Korat.  The Department of the Air Force indicated that, other than in 1964, there was no evidence of further tactical herbicide use in Thailand.  The only other use would have been commercial (for weed clearing and the removal of brush).  It has been determined by the Department of Defense that there was significant use of herbicides on the fenced perimeters of military bases in Thailand meant to eliminate vegetation and ground cover for base security purposes.  As a consequence, it must be determined whether the Veteran's duties would have placed him near the perimeter of a military base in Thailand.  There is no indication in the record that the Veteran was so exposed.  The Joint Services Records Research Center was not able to confirm that the Veteran was exposed.  The Department of Defense's Armed Forces Pest Management Board replied in February 2014 that they do not maintain records of use or exposure to any specific environmental hazards or chemicals, including herbicides or insecticides, nor do they have individual personnel records dealing with pesticides.  Therefore it was concluded that they had no way of determining whether the Veteran was exposed to herbicides while serving at Korat.  The Board has reviewed the Veteran's service and personnel records and has found no evidence that the Veteran engaged in duties that would have placed him near the perimeter of the Korat Royal Thai Air Force Base.  He was neither a security policeman, security patrol dog handler nor a member of a security police squadron.  At his August 2009 hearing, he testified that he ran the base laundry, which he stated was near the flight line, and that the C-130's returning from Vietnam had Agent Orange residuals on them.  However, he admitted that he did not wash the uniforms of returning flight crews; rather, he laundered bedding.  

Based upon this evidence, the Board cannot find that the Veteran was exposed to herbicides during service; therefore, his diabetes mellitus and CLL cannot be presumed to be related to such exposure.  However, the appellant is not precluded from establishing a direct relationship between the Veteran's service and the development of diabetes and CLL.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


Diabetes mellitus

The Veteran's service medical records do not show any complaints of, treatment for, or diagnosis of diabetes mellitus.  The August 1961 entrance examination, a January 1968 periodic examination, and the April 1973 separation examination all showed that a test for "sugar" was negative.  At the time of the separation examination, the Veteran noted that his father had diabetes.

VA examinations were performed in December 1973 and June 1977.   Neither examination found diabetes.  The latter examination included a blood test that found that his blood sugar levels were normal.

VA outpatient treatment records from 2002 to 2003, included a December 2002 note that indicated that there was no evidence of diabetes.  Private treatment records note that in February 2003 he had glucose intolerance.  A private physician stated in January 2007 that the Veteran had a blood sugar level of 135 in July 2000. Type II diabetes was diagnosed.  He had received continuing treatment for diabetes since that time.  

After a careful review of the evidence of record, entitlement to service connection for diabetes mellitus cannot be awarded.  There is no indication in the evidence of record that the Veteran had diabetes either in service or to a compensable degree within one year of his separation from service.  In fact, diabetes was not noted, at the earliest, until 2000, almost 30 years after his release from active duty.  Nor is there any evidence of record that would tend to relate his diabetes to his service.  As a consequence, it cannot be found that service connection is warranted.

The Board has carefully considered the Veteran's testimony and his and the appellant's arguments.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

CLL

The Veteran's service treatment records are completely silent as to any complaints of, treatment for, or diagnosis of CLL.  His August 1961 entrance examination, his January 1968 periodic examination, and his April 1973 separation examination were all within normal limits, with no mention of any hematological disorders.

Following his separation from service, the Veteran was examined by VA in December 1973 and June 1977.  Neither of these examinations noted any blood disorders; his hemic system was within normal limits.

Records from the Arizona Oncology Associates indicated that the diagnosis of CLL was made in December 2000, although he had had evidence of the disorder since 1996.  He received treatment since this date, with periods of remission and recurrence.  Private records from two private physicians from 2002 to 2012 noted his continuing treatment, which included oral medications as well radiation therapy.  Despite the treatment, the Veteran died of CLL in March 2012.  The date of onset was listed as "unknown" and no autopsy was performed.

After a careful review of the evidence of record, entitlement to service connection for CLL cannot be awarded.  There is no indication in the evidence of record that the Veteran had diabetes either in service or to a compensable degree within one year of his separation from service.  In fact, diabetes was not noted, at the earliest, until 1996, approximately 23 years after his release from active duty.  Nor is there any evidence of record that would tend to relate his CLL to his service.  As a consequence, it cannot be found that service connection is warranted.

The Board has carefully considered the Veteran's testimony and his and the appellant's arguments.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology of CLL, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for diabetes mellitus is denied.

Entitlement to service connection for CLL is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


